In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kangs County (Rappaport, J.), dated June 26, 1996, as denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not suffer serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants met their initial burden of establishing that the plaintiff did not suffer serious injury within the meaning of Insurance Law § 5102 (d), and it was incumbent upon the plaintiff to come forward with admissible evidence to create an issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 956-957). Upon our review of the record, we find that the plaintiff failed to do so (see, Barrett v Howland, 202 AD2d 383; Marshall v Albano, 182 AD2d 614; Beckett v Conte, 176 AD2d 774). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.